UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7019


ARNETT THOMAS,

                     Plaintiff - Appellant,

              v.

ROBERT LUCKING; NOGO, Dr.; CHARLOTTE MEDICAL CENTER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard Ernest Myers, II, District Judge. (5:20-ct-03160-M)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnett Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arnett Thomas appeals the district court’s order dismissing, without prejudice,

Thomas’ complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971). * On appeal, we confine our review to the issues raised

in the informal brief. See 4th Cir. R. 34(b). Because Thomas’ informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020), petition for cert. filed, No. 20-759 (U.S. Nov. 27, 2020).

                                              2